DETAILED ACTION

Response to Amendment
	Claims 1 and 3-22 are currently pending.  Claim 2 has been cancelled.  Claims 11-22 are withdrawn from further consideration as being drawn to a non-elected invention.  The previous objection to claim 9 is withdrawn.  The amended claim 1 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 3-5, and 8-10 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Assat et al (“Rapid Microwave-Assisted Solvothermal Synthesis of Non-Olivine Cmcm Polymorphs of LiMPO4 (M=Mn, Fe, Co, and Ni) at Low Temperature and Pressure”, Inorganic Chemistry, 2015, 54, 10015-10022) in view of Okada et al (US 2006/0127750).  
Regarding claims 1, 3, 4, and 10, Assat et al discloses LiFePO4 that has non-olivine structure and is constituted of plural platelet-like morphology (flakes) (Abstract 4 is capable of performing the intended use.  When reading the preamble in the context of the entire claim, the recitation “for manufacturing an electrode material of an Li-ion battery” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, Assat et al does not expressly teach a LiFePO4 precursor comprising an amorphous zone and a crystallized zone (claim 1); wherein a content of the amorphous zone is greater than a content of the crystallized zone (claim 3); wherein the crystallized zone comprises at least one selected from the group consisting of C2H4Li4O7P2-H2O, Fe3H9(PO4)6-6H2O, Fe2Fe(P2O7)2, FeLiO2, Li2Fe2O4, FePO4, C6H6FeO8-2H2O, FePO4(H2O)2, Li2O2, Li, and Fe2O(PO4) (claim 4); wherein the powders are further coated with a carbon layer (claim 10).
	Okada et al discloses a ferric phosphate (LiFePO4 precursor) in which amorphous phase and a crystal structure coexist, wherein X-ray analysis of the ferrous phosphate shows a sample that was mostly amorphous and slightly crystallized; wherein the crystallized zone comprises FePO4 ([0040],[0072] and Fig. 7); wherein the FePO4 cathode material is combined with carbon ([0045]).  Examiner’s note:  the Office takes the position that FePO4 and LiFePO4 are functional equivalents in terms of its use 4 and FePO4, respectively have the same structural arrangement, i.e. same space group and close crystalline parameters, leading to a very good stability of the system during the electrochemical cycling process” (See para. [0005]).  So, one skilled in the art would have been able to apply the Okada method of forming a cathode material with an amorphous phase and a crystalline phase to a LiFePO4 cathode material.   
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Assat LiFePO4 to include an amorphous zone and a crystallized zone; wherein a content of the amorphous zone is greater than a content of the crystallized zone; wherein the crystallized zone comprises FePO4; wherein the powders are further coated with carbon in order to utilize a cathode material that exhibits high performance and excellent electrochemical properties, and to improve the surface conductivity of the LiFePO4 material, thereby significantly enhance the utilization ratio of the cathode material ([0045],[0052]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Assat et al in view of Okada et al as applied to claim 4 above, and further in view of Gauthier et al (US 2006/0127767).  
However, Assat et al as modified by Okada et al does not expressly teach a crystallized zone that further comprises at least one selected from the group consisting of Fe3O4, Fe3PO7, Fe3Fe4(PO4)6 and C2HLiO4-H2O.
3O4 ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Assat/Okada lithium iron phosphate to include a crystallized zone that further comprises Fe3O4 in order to utilize a less costly Fe precursor that make it possible to design new structures not available by other solid-state process ([0057]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Assat et al in view of Okada et al as applied to claim 1 above, and further in view of Wang et al (CN 108321390).  
However, Assat et al as modified by Okada et al does not expressly teach powders that have a diameter ranged from 800 nm to 5 um, a length of each of the plural flakes is respectively ranged from 400 nm to 5000 nm, and a thickness of each of the plural flakes is respectively ranged from 1 nm to 50 nm (claim 8); wherein the plural flakes are gathered to form a flower-like shape or laminated to form a shale-like shape (claim 9).
Wang et al discloses a three-dimensional lithium iron phosphate (LiFePO4 precursor) that is powders constituted by plural nano-flake (flakes); wherein powders has a width (diameter) of 200-1000 nm, a length of each of the plural flakes of 500-4000 nm, and a thickness of each of the plural flakes that is 10-100 nm; wherein the plural flakes are gathered to form a flower-like shape ([0012] and Figs. 1 and 2).
.

Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Assat et al (“Rapid Microwave-Assisted Solvothermal Synthesis of Non-Olivine Cmcm Polymorphs of LiMPO4 (M=Mn, Fe, Co, and Ni) at Low Temperature and Pressure”, Inorganic Chemistry, 2015, 54, 10015-10022) in view of Chiang et al (US 2007/0292747).  
Regarding claims 1, 3, 4, and 10, Assat et al discloses LiFePO4 that has non-olivine structure and is constituted of plural platelet-like morphology (flakes) (Abstract and Figs. 1 and 3).  Examiner’s note:  the limitation “for manufacturing an electrode material of an Li-ion battery” is construed as being intended use.  Therefore, the Office takes the position that the Assat LiFePO4 is capable of performing the intended use.  When reading the preamble in the context of the entire claim, the recitation “for manufacturing an electrode material of an Li-ion battery” is not limiting because the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, Assat et al does not expressly teach a LiFePO4 precursor comprising an amorphous zone and a crystallized zone (claim 1); wherein the crystallized zone comprises at least one selected from the group consisting of C2H4Li4O7P2-H2O, Fe3H9(PO4)6-6H2O, Fe2Fe(P2O7)2, FeLiO2, Li2Fe2O4, FePO4, C6H6FeO8-2H2O, FePO4(H2O)2, Li2O2, Li, and Fe2O(PO4) (claim 4); wherein the powders are further coated with a carbon layer (claim 10).
	Chiang et al discloses an amorphous Li1-xFePO4 that co-exist with a crystalline phase (crystalline zone); wherein the partially amorphous nanoscale ion storage materials (Li1-xFePO4 precursor) are provided in the as-prepared state; wherein X-ray diffraction of the Li1-xFePO4 shows peaks corresponding to a crystalline phase and also a significant amount of amorphous phase; wherein the crystalline phase inherently comprises FePO4; wherein the Li1-xFePO4 is mixed with carbon ([0044],[0045],[0066], [0071]).    
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Assat LiFePO4 to include an amorphous zone and a crystallized zone; wherein the crystallized zone comprises FePO4; wherein the LiFePO4 powders are coated with carbon in order to utilize a mixed amorphous-crystalline material that have attributes of high alkali ion storage capacity and high rate 4 to include a content of the amorphous zone that is greater than a content of the crystallized zone in order to optimize the high alkali ion storage capacity and high rate capability of the cathode material.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Assat et al in view of Chiang et al as applied to claim 4 above, and further in view of Gauthier et al (US 2006/0127767).  
However, Assat et al as modified by Chiang et al does not expressly teach a crystallized zone that further comprises at least one selected from the group consisting of Fe3O4, Fe3PO7, Fe3Fe4(PO4)6 and C2HLiO4-H2O.
Gauthier et al discloses phosphate-based electrode formulations comprising Fe precursor (crystallized zone) such as Fe3O4 ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Assat/Chiang lithium iron phosphate to include a crystallized zone that further comprises Fe3O4 in order to utilize a less costly Fe precursor that make it possible to design new structures not available by other solid-state process ([0057]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Assat et al in view of Chiang et al as applied to claim 1 above, and further in view of Wang et al (CN 108321390).  

Wang et al discloses a three-dimensional lithium iron phosphate (LiFePO4 precursor) that is powders constituted by plural nano-flake (flakes); wherein powders has a width (diameter) of 200-1000 nm, a length of each of the plural flakes of 500-4000 nm, and a thickness of each of the plural flakes that is 10-100 nm; wherein the plural flakes are gathered to form a flower-like shape ([0012] and Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Assat/Chiang lithium iron phosphate to include a three-dimensional lithium iron phosphate that is powders constituted by plural nano-flake (flakes); wherein powders has a width (diameter) of 200-1000 nm, a length of each of the plural flakes of 500-4000 nm, and a thickness of each of the plural flakes that is 10-100 nm; wherein the plural flakes are gathered to form a flower-like shape in order to provide a three-dimensional flower-like structure that has a large specific surface area and a porous structure, which not only increases the contact area between the material and the electrolyte, but also promotes the penetration and infiltration of the electrolyte ([0014]).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729